902 F.2d 27Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Daryl Orlando ALLEN, Plaintiff-Appellant,v.Sheriff MUTISPAUGH, Chesterfield County;  ChesterfieldCounty Nursing Department;  Chesterfield CountyBoard of Directors;  Edward Murray,Director, Department ofCorrections,Defendants-Appellees.
No. 90-6284.
United States Court of Appeals, Fourth Circuit.
Submitted April 2, 1990.Decided April 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (C/A No. 89-1405-AM)
Daryl Orlando Allen, appellant pro se.
E.D.Va.
DISMISSED.
Before ERVIN, Chief Judge, and PHILLIPS and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Daryl Orlando Allen appeals the district court's dismissal of this 42 U.S.C. Sec. 1983 action for failure to pay the assessed filing fee.  Finding that the district court properly complied with the procedures approved in Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and did not abuse its discretion in dismissing the action without prejudice, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented on this record and argument would not aid the decisional process.

DISMISSED